Case 3:19-cv-00813-REP Document 35-9 Filed 05/15/20 Page 1 of 3 PageID# 966




                          Exhibit 9
    Case 3:19-cv-00813-REP Document 35-9 Filed 05/15/20 Page 2 of 3 PageID# 967
                          McCarthy, Burgess, & Wolff - Bedford, OH
                          /\_;count E ecu ve                                             2010 - Feb 2015

                             •   Account Executive responsible for selling call center services ( 1st level
                                 collection agency) to organizations in various industries (including
                                 medical, industrial, insurance and banking). Long-term relationship
                                 based sales cycle averaging 3 months to over 1 year. Responsible for
                                 more than $SM in sales during tenure.

                             •   Responsible for acquiring new business and maintaining existing
                                 relationships with Fortune 500 companies (including U.S. Bank, Citizens
@                                Bank, Steris, Thermo Fisher Scientific, Omincare, and McKesson).
                                 Improved sales revenue from $50k in 2010 to more than $1M in 2013.

0                            •   Managed an account base of 97 clients and consistently developed new
                                 accounts. Developed a strong referral system providing continuous leads
                                 for new business development. Recognized for "Most New Accounts" in
~                                2012.

                             •   Exceeded annual sales goals by 115% (2011), 149% (2012), and 158%
                                 (2013).

                             •   Received recognition as "Top Producer" & "Most New Accounts" in 2012.


                          Bank of America - Beachwood, OH
                          Customer Marketing Account Manager                     May 2006- June 2010

                             •   Hired out of college as an Account Manager in Bank's Customer Service
                                 call center. Responsible for identifying and selling customers additional
                                 opportunities and products (primarily in marketing the bank's unsecured
                                 loan portfolios, increasing outstanding loans, and generating revenues).
                                 Achieved top 10 account manager in country (out of 1,800).

                             •   Identified profitable opportunities for growth by designing and
                                 implementing various marketing strategies based on potential customer's
                                 portfolio, wealth potential, credit, and geographic locations. Consistently
                                 improved performance and sales metrics over tenure.

                             •   Placed in charge of overseeing development of new Account Managers
                                 due to high-level of success. Motivated and trained Account Managers,
                                 improved selling skill-sets, guided negotiating, customer relationship
                                 management, and closing techniques. Voted the MVP of training class.



                          Achievements & Accomplishments:

                             ►   Helped Chmura Economics and Analytics transition from $S0k to $SM in annual
                                 sales (directly responsible for $2.7M of revenue annually). Top revenue
                                 producer and producer of new clients each year.
                             ►   Responsible for S4% of all Chmura Economics and Analytics sales (out of a sales
                                 team of 6). Consistently exceeds sales quotas by achieving 7 sales per month
                                 (standard is 3 sales per month).
                             ►   Responsible for more than $SM in sales during tenure at McCarthy, Burgess, &
                                 Wolff.
                             ►   Received recognition as "Top Producer" & "Most New Accounts" in 2012 for
                                 McCarthy, Burgess, & Wolff.
                             ►   Achieved top 10 account manager in country for Bank of America (out of 1,800).
             Case 3:19-cv-00813-REP Document 35-9 Filed 05/15/20 Page 3 of 3 PageID# 968
                                        EDUCATION & CREDENTIALS
                                        Bowling Green State University - Bowling Green, OH
                                        Bachelors of c ence in Sports Managemen ,                           2006
                                        Specralizatton in Marketing




                                        RELATED QUALIFICATIONS FOR:
                                        Senior Account Executive

                                        Brief and specific basic qualifications related to Senior Account Executive:

                                               5+ years of experience surpassing quotas for Saas sales as a Senior
                                               Account Executive

                                               Ranked #1 salesperson each year in current role since 2015
■ Highly knowledgeable and
    experienced                                Proficient in Challenger Sales Methodology

■   Knowledge of business processes            Experienced selling multiple business applications
    and systems
                                               Highly knowledgeable with business processes and systems
■ Verbal and written communication             Experienced managing the sales cycle with high level clients up to
                                               CEO/CFO level
■   Experienced with Salesforce and
    other CRMs                                 Consistently maintained within the top 10% of sales throughout career

■ Managing and closing complex sales           Has multiple strong customer references
    cycles


■   Consistently exceeds standards of
    every position                      CAREER PROGRESSION
■   Exceeding sales quotas
                                        Chmura Economics and Analytics - Cleveland, OH
                                        Semo. Accoun. M naqer                                               - Present

                                           •   Hired as account manager to sell regional economic development software
                                               to government agencies and Fortune 500 companies. Promoted to senior
Highly knowledgeable and                       account Manager within 18 months. Demonstrates value of software and
experienced with developing and                demonstrates benefits of software (showing demographics, industries, and
managing software sales                        wages to regional planning agencies). Manages clients after making the
relationships with enterprise level            sale. Helped company transition from $50k to $SM in annual sales
companies. Works well with                     (directly responsible for $2.7M of revenue annually). Top revenue
communicating with a wide range                producer and producer of new clients for company each year.
of people and managing a high
volume of opportunities. Excels            •   Provides all Salesforce training and product software training for new
with closing C-level clients and               hires. Develops and instructs Salesforce and selling best practices for
maintaining a track record within              company. Responsible for 54% of all company sales (out of a sales team
the top 10% of sales of every                  of 6). Consistently exceeds sales quotas by achieving 7 sales per month
company.                                       (standard is 3 sales per month).

                                           •   Manages and operates 8-10 industry trade shows and conferences per
                                               year. Developed new marketing and sales processes to improve
                                               conference performance (including implementing new giveaways to
                                               generate more booth traffic). Consistently grows relationships in small
                                               market with average sales cycle of over 1 year.
